DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2012/0296584) in view of Beck et al. (US 8,138,411).

Regarding claim 17, Itoh discloses a method for detecting a potential-induced degradation (PID) of PV modules (element 10, Fig. 2) of a PV installation (element 1, Fig. 2), having a measurement pass, comprising: operating a PV generator of the PV installation at a maximum power point (MPP) with values of generator voltage (UMPP) and generator current (IMPP) associated with the maximum power point (MPP), operating the PV generator of the PV installation at a first generator voltage (U1) and detection of a first generator current (I1) (associated with the first generator voltage (U1), operating the PV generator of the PV installation additionally at a second generator voltage (U2) and detection of a second generator current (I2) associated with the second generator voltage (U2), wherein the first generator voltage (U1) dictates that a first power (P1), with P1 = U1*I1, of the PV generator at the first generator voltage (U1) is in a predefined first ratio (V1), with V1 = P1/PMPP and V1 ≤ 1, with the power (PMPP) at the maximum power point (MPP) of the PV generator, wherein the second generator voltage (U2) dictates that a second power (P2), with P2 = U2*I2, of the PV generator at the second generator voltage (U2) is in a predefined second ratio (V2), with V2 = P2/P1 and V2 < 1, with the first power (P1) of the PV generator (see pars. [0096-0098] and Fig. 3), wherein a characteristic quantity Y that characterizes a progress of the potential-induced degradation (PID) is determined from the values of the first and second generator voltages (U1, U2) and/or the first and second generator currents (I1, I2) (see pars. [0096-0098] and Fig. 3). 
Even assuming arguendo, without conceding, that Itoh does not disclose shifting a generator potential (DC+, DC-) of the PV installation relative to a ground potential (PE), Beck et al. shows that this feature is well known in the art (see col. 3, lines 7-23). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, reducing the risk of damage to the PV modules.
Regarding claims 18 and 21, Itoh discloses a photovoltaic (PV) installation (element 1, Fig. 2), comprising: a PV generator, and a photovoltaic (PV) inverter (element 18, Fig. 2), suitable for detecting a potential-induced degradation (PID) of PV modules (element 10, Fig. 2), comprising: a DC input terminal (see par. [0065]) configured to connect to a PV generator, an AC output terminal (see par. [0065]) configured to connect the PV inverter to a power supply system (element 19, Fig. 2), a DC/AC converter circuit (see par. [0065]) configured to convert an input-side DC voltage into an AC voltage, a control circuit (element 34, Fig. 8), connected to the DC/AC converter circuit, configured to deliver a predefined flow of power via the DC input of the PV inverter, a current sensor (element 17a, Fig. 8) configured to detect a generator current (IPV) at the DC input, a voltage sensor (element 17b, Fig. 8) configured to detect a generator voltage (UPV) at the DC input, an evaluation circuit (element 410, Fig. 14) connected to the current sensor and the voltage sensor, wherein the PV inverter is configured to: operate a PV generator of the PV installation at a maximum power point (MPP) with values of generator voltage (UMPP) and generator current (IMPP) associated with the maximum power point (MPP), operate the PV generator of the PV installation at a first generator voltage (U1) and detection of a first generator current (I1) associated with the first generator voltage (U1), operate the PV generator of the PV installation additionally at a second generator voltage (U2) and detection of a second generator current (I2) associated with the second generator voltage (U2), wherein the first generator voltage (U1) dictates that a first power (P1), with P1 = U1*I1, of the PV generator at the first generator voltage (U1) is in a predefined first ratio (V1), with V1 = P1/PMPP and V1 ≤ 1, with the power (PMPP) at the maximum power point (MPP) of the PV generator, and wherein the second generator voltage (U2) dictates that a second power (P2), with P2 = U2*I2, of the PV generator at the second generator voltage (U2) is in a predefined second ratio (V2), with V2 = P2/P1 and V2 < 1, with the first power (P1) of the PV generator (see pars. [0096-0098] and Fig. 3), and wherein a characteristic quantity Y that characterizes a progress of the potential-induced degradation (PID) is determined from the values of the first and second generator voltages (U1, U2) and/or the first and second generator currents (I1, I2) (see pars. [0096-0098] and Fig. 3).
Even assuming arguendo, without conceding, that Itoh does not disclose the PV inverter having a biasing unit configured to shift a generator potential (DC+, DC-) relative to a ground potential (PE), Beck et al. shows that this feature is well known in the art (see col. 3, lines 7-23). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, reducing the risk of damage to the PV modules.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2012/0296584) in view of Beck et al. (US 8,138,411) and Oberzaucher et al. (US 2015/0185272).

Regarding claim 19, even arguendo, without conceding, that Itoh does not disclose generating a warning signal if the characteristic quantity Y is outside a predefined tolerance range, Oberzaucher et al. shows that this feature is well known in the art. Oberzaucher et al. discloses generating a warning signal if a faulty PV generator has been detected (see par. [0040]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing automatic disablement of the converter.

Allowable Subject Matter
Claims 1, 3, 5-16, and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 23 is the inclusion of a characteristic quantity Y that characterizes a progress of the potential-induced degradation being determined from the values of the first, the second and the third generator voltage (U1, U2, U3) and/or the first, the second and the third generator current (I1, I2, I3), wherein during a measurement pass a first approach and, with staggered timing from the first approach, a further approach are effected for one of the generator voltages (U1, U2, U3) wherein the further approach to the respective generator voltage U1, U2, U3) also results in a further generator current (I1,2, I2,2, I3,2) being detected, and wherein values of the further generator current (I1,2, I2,2, I3,2) are compared with applicable values of the generator current (I1, I2, I3) of the first approach to the respective generator voltage (U1, U2, U3), and wherein an applicable measurement pass is used to determine the characteristic quantity Y only if an absolute value of a difference between the generator current (I1, I2, I3) and the further generator current (I1,2, I2,2, I3,2) is below a predefined threshold value Δl. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 3, 5-11, 13-16, and 22 have been found allowable due to their dependencies upon claim 1.
The primary reason for allowance of claims 12 and 24 is the inclusion of a characteristic quantity Y that characterizes a progress of the potential-induced degradation (PID) being determined from a sixth parameter (W6) that takes into consideration a second gradient m2=(I1-I2)/(U1-U3), a first gradient m1 = (I2- l1)/(U2-U1), or a ratio of the first and second gradients mright /mleft within the IU graph. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/7/2022